PER CURIAM:
Petitioner, Efraim Carrasquillo, appeals from a judgment of the United States District Court of the Southern District of New York, Edward Weinfeld, J., which granted the government’s motion to dismiss Carrasquillo’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. The sole issue before us on appeal is whether criminal charges contained in an indictment dismissed with prejudice can form the basis for a subsequent revocation of parole. We find that the double jeopardy clause of the fifth amendment does not bar use of the charges in a parole revocation proceeding. Although the issue has not been squarely presented in this circuit, our decision here was presaged by Billiteri v. United States Board of Parole, 541 F.2d 938, 944 (2d Cir. 1976). Judge Weinfeld addressed the issue thoroughly and we affirm on the basis of his opinion, reported at 527 F.Supp. 1105.
Judgment affirmed.